DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration and because of the applicant’s amendment to the claims 1-12, claims 1-12 are withdrawn from the non-elected group I, and added to the elected group II and will be further examined on the merits, therefor the restriction filed on 7/5/22 with regard to groups I/II is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togashi et al (6,644,577).
Togashi et al discloses in Figs. 1-7, a crusher 1 with a resettable relief system 10, the crusher comprising: a first crushing portion 3 and a second crushing portion 5 forming a jaw defining an upper opening and a lower opening (S); a first linkage 20 member connected to a lower portion of the second crushing portion 5, wherein the first linkage member 20 is connected to at least one other linkage 11 and 12 member in a hinged manner (via pin 21) to permit movement of the linkage members between an unrelieved position where the first linkage member and a last one of the linkage members are a first distance from one another, and a relieved position where the first linkage member and the last one of the linkage members are a second distance from one another, wherein the second distance is less than the first distance (col. 5 line 60 to col 6 line 20); and a hydraulic device 40 attached to at least one of the linkage members 11 and configuredPage 6 of 13App. No. 17/003,292 Re: Office Action mailed 7/5/2022to maintain the linkage members in the unrelieved position by the application of force to the linkage members until a force greater than a predetermined threshold is experienced between the first and second crushing portions and then relieve the force, permitting the linkage members to move into the relieved position (col. 6 lines 41-60).  Additionally, Togashi et al discloses wherein: the lower opening is enlarged when the linkage members are moved into the unrelieved position, a positioning device 23 attached to one of the linkage members 20 and configured to selectively reposition the linkage members when in the unrelieved position so as to increase or decrease the size of the lower opening; a number of apertures located in each of the linkage members and one or more shafts (where pins 23a, 21, 13 and 25 are located); wherein each of the one or more shafts extend through eachPage 7 of 13App. No. 17/003,292 Re: Office Action mailed 7/5/2022 of the number of apertures of adjacent ones of the linkage members to provide hinging movement between the linkage members, wherein the hydraulic device is connected to one of the number of shafts and a controller 58.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known as in Togashi et al. Note that these dependent claims are drawn to various orientations of the linkages and hydraulic device. It is held that once the use of the linkages and hydraulic device was known, their exact design/orientations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, especially since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Togashi et al, because the changes do not appear to provide any unexpected result.
Allowable Subject Matter
Claims 2, 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose Jaw crusher.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725